Citation Nr: 1342384	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  10-06 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a disability that is manifested by pain in the chest wall or sternum, claimed as costochondritis or tendinomyositis, to include as secondary to service-connected degenerative joint disease of the left shoulder.

2.  Entitlement to service connection for penile induration, claimed as circumcision abnormalities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from September 1978 to October 1984 and from November 1987 to July 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The record reflects that, in his February 2010 substantive appeal, the Veteran requested that he be scheduled for a Board videoconference hearing.  He withdrew this request in writing in March 2010.

The Board has recharacterized the first issue listed on the title page above to more accurately reflect the basis on which the benefit sought is being granted. 

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  A review of the documents in such file reveals evidence that is potentially relevant to the issues on appeal.  This evidence has been considered in the following decision.

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for disability due to a circumcision performed at a VA Medical Center, to include secondary depression and anxiety, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of tendinomyositis of the left shoulder that manifests in chest pain and is etiologically related to his service-connected degenerative joint disease of the left shoulder.

2.  The Veteran's penile induration, claimed as circumcision abnormalities, did not arise in and was not otherwise etiologically related to, his military service; rather, it is related to a post-service circumcision.


CONCLUSIONS OF LAW

1.  The Veteran's tendinomyositis of the left shoulder is due to his service-connected degenerative joint disease of the left shoulder.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.310 (2013).

2.  Service connection for penile induration, claimed as circumcision abnormalities, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2013)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

With respect to the chest wall or sternum pain claim, it appears in this case that all obtainable evidence identified by the Veteran relative to this claim has been obtained and associated with the claims folder, and that records on file are sufficient to resolve the matter in the Veteran's favor.  Any defect regarding VCAA must be considered harmless given the favorable action taken herein below.

The Board also finds that the notification requirements of VCAA have been satisfied in this case with respect to the penile induration claim.  In this regard, the Board notes an evidentiary development letter dated in March 2009 in which the RO advised the appellant of the evidence needed to substantiate his service connection claim.  This letter was sent prior to the initial adjudication of the Veteran's claim in August 2009.  The appellant was advised in this letter of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  This letter further advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claim, pursuant to the Court's holding in Dingess, supra.  

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records, VA medical records, and private medical records.

The Board notes that the Veteran has not been scheduled for, or provided with, a VA examination for the claim of entitlement to service connection for penile induration.  However, as will be discussed in more detail below, the Board finds that an examination is not necessary to decide this claim due to an absence of evidence or allegation of an in-service injury.  Therefore, a VA examination is not warranted for this claim.

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

II.  Service Connection

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

A disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2013).  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability and not due to the natural progress of the nonservice-connected disease.  Allen v. Brown, 7 Vet. App. 439 (1995).

A.  Tendinomyositis of the Left Shoulder

The Veteran has claimed entitlement to service connection for a disability that is manifested by pain in the chest wall or sternum, claimed as costochondritis or tendinomyositis.  In his August 2009 notice of disagreement, the Veteran expressly reported that his "Orthopaedic doctor here in London Kentucky has stated that this condition was likely caused by my left shoulder rotator cuff that I am presently service connected for."  He noted that he "was also in an automobile accident while in the Marine Corps and my chest and nose hit the steering wheel causing blunt force trauma to my chest and sternum... and every doctor I have spoken with has made mention that trauma to my chest and sternum has caused me to have Costochondritis in my chest and sternum wall."  

The Board finds that the most competent and probative evidence with respect to this claim appears in a January 2010 VA examination report.  Following a review of the claims file and interview and physical examination of the Veteran, the VA examiner diagnosed tendinomyositis of the left shoulder.  The examiner expressly stated that the Veteran does not have a current costochondritis diagnosis, even though he was seen for this condition once during service.  The examiner also noted the Veteran's report that he was notified by an orthopedic surgeon in 2005 that his left chest pain was related to his left shoulder condition.  The examiner noted that his own examination strongly suggested chronic tendinomyositis of the left shoulder girdle rather than costochondritis.  The examiner opined that "[t]he veteran's tendinomyositis of the left shoulder is almost certainly related to the severe destructive changes of the veteran's service connected left shoulder condition.  Therefore, the veteran's tendinomyositis of the left shoulder (but not costochondritis) IS MOST LIKELY CAUSED BY OR A RESULT OF any event or incident in service."

The Board finds this opinion to be highly probative to the matter at hand.  The examiner in this case reviewed the claims folder, as the examination report makes specific reference to evidence on file.  The examiner's opinion is also based upon interview of the Veteran.  The examiner provided a sufficient rationale with specific reference to the facts of the Veteran's claim.  For these reasons, the Board finds the January 2010 VA examination report to be highly probative in establishing a connection between the Veteran's tendinomyositis of the left shoulder and his service-connected degenerative joint disease of the left shoulder.

In his February 2010 substantive appeal, the Veteran clearly stated that he wished to be granted service connection for the disability that is manifesting in pain in his chest wall, however diagnosed.  In this case, the most competent and probative medical evidence of record indicates that the Veteran's chest wall pain is caused by tendinomyositis of the left shoulder, and that this disability is etiologically related to his service-connected degenerative joint disease of the left shoulder.  Thus, the Board finds that entitlement to service connection for tendinomyositis of the left shoulder is warranted.

B.  Penile Induration

The Veteran has also claimed entitlement to service connection for penile induration, claimed as circumcision abnormalities.  The Veteran's service treatment records reflect that he did not have a circumcision in service, and he does not claim otherwise.  The Veteran has not otherwise claimed to have suffered an injury, disease, or disability during service.  Rather, the Veteran contends that his penile induration was caused by a circumcision that was performed at a VA Medical Center following his separation from service.  

As noted above, to establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden, supra.  In the case at hand, there is neither allegation nor evidence of an in-service injury.  Rather, the injury at issue is alleged to have occurred following the Veteran's separation from service.  Therefore, entitlement to service connection for penile induration, claimed as circumcision abnormalities, must be denied because of absence of legal merit or lack of entitlement to the award under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for tendinomyositis of the left shoulder is granted.

Entitlement to service connection for penile induration, claimed as circumcision abnormalities, is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


